       Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 1 of 10




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
KATHLEEN DOWD and NICOLE SILVAROLI,                                    :
                                                                       :
                                                                       :
                                          Plaintiff,                   :
                                                                       :   16 Civ. 1006 (LJV)
                   -against-                                           :
                                                                       :
6675 TRANSIT RD LLC, et al.,                                           :
                                                                       :
                                         Defendants.                   :
---------------------------------------------------------------------- X

ORDER     (1)   CONFIRMING  CERTIFICATION   OF   CLASS   AND
COLLECTIVE ACTION FOR SETTLEMENT PURPOSES; (2) GRANTING FINAL
APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT; AND
(3) ENTERING FINAL JUDGMENT

        This matter came on for hearing upon the Court’s orders of January 6 and 9,

February 21, and April 22, 2020, Docket Items 53, 55, 57, 59, following the plaintiffs’

unopposed motion for final approval of the settlement in this action, Docket Items 60-62.

Due and adequate notice having been given to the Class (as defined below), and the Court

having considered all papers filed and proceedings had herein and all oral and written

comments received regarding the proposed settlement, and having reviewed the record

in the above captioned matter, and good cause appearing,

        IT IS HEREBY ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

        a.       By order dated January 6, 2020, this Court preliminarily approved the

                 parties' settlement agreement and release ("Agreement") and the settlement
     Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 2 of 10




             memorialized therein ("Settlement"). See Docket Item 53. On August 13,

             2020, United States Magistrate Judge H. Kenneth Schroeder held a fairness

             hearing. 1 Docket Item 63. Counsel for the plaintiffs, class representative

             Nicole Silvaroli, and counsel for the defendants were present. Id. That

             same day, Judge Schroeder Issued a Report and Recommendation ("R&R")

             finding that because "no objections have been filed by any members of the

             class, and [because] the defendants have not opposed the motion [for class

             settlement], . . . [this Court should] approve the proposed settlement."

             Docket Item 64. 2




      1
       On February 25, 2017, the Court referred this case to Judge Schroeder for all
proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 20.

      2
         A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must
review de novo those portions of a magistrate judge’s recommendation to which a party
objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636 nor
Federal Rule of Civil Procedure 72 requires a district court to review the
recommendation of a magistrate judge to which no objections are raised. See Thomas
v. Arn, 474 U.S. 140, 149-50 (1985). No objections were raised to the R&R here, and the
time to object now has expired.

       Although not required to do so in light of the above and the absence of any
objections, this Court nevertheless has reviewed Judge Schroeder's R&R as well as the
parties’ submissions to him. Based on that review and the absence of any objections,
the Court accepts and adopts Judge Schroeder's recommendation to grant the plaintiffs'
motion.


                                            2
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 3 of 10




b.    The Court has jurisdiction over the subject matter of the above-captioned

      action; the named plaintiffs (“Class Representatives”); defendants 6675

      Transit Rd LLC d/b/a Russell’s Steaks, Chops & More (“Russell’s”), Mark

      Jerge, Robert Bingel, and Russell Salvatore (collectively, the “Defendants”);

      and all members of the Class, which consists of all individuals who were

      employed by the Defendants at Russell’s as tipped employees, including

      servers, bussers, banquet serves, and bartenders, at any time during the

      time period of December 16, 2010, to January 1, 2017, and who have not

      opted out of this Class (collectively, the “Class”).

c.    Unless definitions are specifically provided, all terms herein shall have the

      same meanings as terms defined in the Agreement, a copy of which was

      filed by the plaintiffs with their application for preliminary approval. See

      Docket Item 51-1.

d.    The Court grants final approval of the parties’ Agreement and the

      Settlement memorialized therein.

e.    The Court finds that the distribution by first-class mail of the settlement

      notices constituted the best notice practicable under the circumstances to all

      persons within the definition of the Class and fully met the requirements of

      due process under the United States Constitution and applicable state laws.

      Based on evidence and other material submitted in conjunction with the


                                     3
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 4 of 10




      fairness hearing, the actual notice to the Class was adequate. These papers

      informed Class members of the terms of the Settlement, their rights to

      receive a share of the Settlement proceeds, their rights to object to the

      Settlement or to elect not to participate in the Settlement and pursue their

      own remedies, and their rights to appear in person or by counsel at the

      fairness hearing and be heard regarding approval of the Settlement.

      Adequate periods of time were provided by each of these procedures. No

      Class member objected to or opted out of the Settlement.

f.    The Court finds, for purposes of settlement only, that the Class satisfies the

      applicable standards for certification under Federal Rules of Civil

      Procedure 23(a) and 23(b)(3).        Accordingly, solely for purposes of

      effectuating this Settlement, this Court has certified a class consisting of all

      members of the Class, as that term is defined above. Because the Class is

      being certified here for settlement purposes only, the Court need not (and

      does not) address the manageability requirement of Rule 23(b)(3). See

      Amchem Products, Inc. v. Windsor, 521 U.S. 591 (1997).

g.    The Court finds, for settlement purposes only, that the Class members meet

      the requirements for collective action certification under Section 216(b) of

      the Fair Labor Standards Act.




                                      4
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 5 of 10




h.        The Court approves the Settlement of the above-captioned action and the

          Agreement, including each of the releases and other terms set forth therein,

          as fair, just, reasonable and adequate as to the Class, the Class

          Representatives, and the Defendants (collectively “Settling Parties”). The

          Settling Parties and the Claims Administrator are directed to perform in

          accordance with the terms set forth in the Agreement.

i.        All claims asserted in the above-captioned matter are dismissed with

          prejudice as to the Class Representatives and the Class members. The

          Settling Parties are to bear their own attorneys’ fees and costs, except as

          otherwise provided in the Agreement.

     j.   Upon the final effective date of the Agreement, and by operation of this

          judgment and order, the Class Representatives and each Class member who

          has not validly and timely requested exclusion from the Settlement by

          opting out shall be deemed to have, and by operation of the Agreement and

          this judgment and order shall have, fully released and discharged all

          Released Parties (as defined in the Agreement) from any wage and hour

          and recordkeeping-related claims under the New York Labor Law

          (including the Wage Theft Prevention Act and Minimum Wage Act), and

          any applicable related rule, regulation, or wage order, whether known or




                                        5
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 6 of 10




        unknown, through the final effective date of the Agreement, in accordance

        with, and as stated in, the Agreement.

     k. Upon the final effective date of the Agreement, and by operation of this

        judgment and order, each and every Class member who receives and timely

        cashes and/or deposits his or her Settlement check shall be deemed to have,

        and by operation of the Agreement and this judgment and order shall have,

        forever and fully released the Released Parties (as defined in the

        Agreement) from all Fair Labor Standards Act claims, whether known or

        unknown, through the Final Effective Date of the Agreement, in accordance

        with, and as stated in, the Agreement.

l.      Each Class Representative and Class member (except those who timely filed

        valid written requests for exclusion from the Class) is bound by this

        judgment and order, including, without limitation, the release of claims set

        forth in the Agreement.

m.      Neither the Agreement nor the Settlement contained therein, nor any act

        performed or document executed pursuant to or in furtherance of the

        Agreement or the Settlement: (i) is or may be deemed to be or may be used

        as an admission of, or evidence of, the validity of any of the released claims

        described above; any wrongdoing or liability of the Defendants or any of

        the Released Parties; or whether class or collective action certification is


                                       6
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 7 of 10




      warranted in this action or any other proceeding; or that decertification is

      not warranted in this action or any other proceeding; or (ii) is or may be

      deemed to be or may be used as an admission of, or evidence of, any fault

      or omission of Defendants or any of the Released Parties in any civil,

      criminal or administrative proceeding in any court, administrative agency

      or other tribunal. Any of the Released Parties may file the judgment from

      the above-captioned matter in any other action that may be brought against

      them in order to support a defense or counterclaim based on principles of

      res judicata, collateral estoppel, release, good faith settlement, judgment bar

      or reduction or any theory of claim preclusion or issue preclusion or similar

      defense or counterclaim.

n.    This action is dismissed on the merits and with prejudice, permanently

      barring and enjoining the Class Representatives and Class members (except

      those who timely filed valid written requests for exclusion from the Class)

      from prosecuting any of the Released Claims (as defined in the Agreement).

o.    The Court hereby confirms the appointment of Kathleen Dowd and Nicole

      Silvaroli as Class Representatives for the Class for purposes of the

      Settlement.

p.    The Court hereby confirms the appointment of Pechman Law Group PLLC

      and Cordello Law PLLC as Class Counsel for the Class for purposes of


                                     7
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 8 of 10




      Settlement and the releases and other obligations set forth in the

      Agreement.

q.    The Court finds that the plan of allocation set forth in the Agreement is fair

      and reasonable and that distribution of the Total Settlement Amount to

      Class members, Class Counsel, and the Class Representatives shall be done

      in accordance with the terms outlined in the Settlement Notice and

      Agreement.     Pursuant to the Settlement Notice and Agreement, the

      Defendants shall pay Six Hundred Forty-Eight Thousand Dollars and Zero

      Cents ($648,000.00), to fund a Qualified Settlement Fund. Other than the

      Defendants’ payment to the Qualified Settlement Fund and employer

      payroll taxes (if applicable), the Defendants and Released Parties shall not

      be required to make any other payments in connection with the Settlement.

      The following payments shall be paid out of the Qualified Settlement Fund:

      (i) all Individual Settlement Payments; (ii) Class Counsel’s approved

      attorneys’ fees and costs in this matter; (iii) Service Payments as approved

      by the Court; and (iv) payments to the Claims Administrator. The Court

      finds that these payments are fair and reasonable. Accordingly, the Court

      hereby awards Class Counsel attorneys’ fees of $216,000 and costs of

      $5,796.11. The Court approves Service Payments of $10,000 to each Class




                                     8
Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 9 of 10




      Representative. The Court approves a payment of $17,000 to the Claims

      Administrator for its work performed in this Settlement.

r.    The Defendants are directed to make the foregoing payments to Class

      Counsel and the Class Representatives in accordance with the terms of the

      Agreement. Those payments come out of the Qualified Settlement Fund

      provided for in the Agreement.       After deducting the foregoing, the

      remaining shall constitute the Net Settlement Fund, and the Claims

      Administrator shall calculate the Individual Settlement Payments to each

      Class member pursuant to the terms of the Agreement.          The Claims

      Administrator then shall issue settlement checks to each Class member for

      his or her Individual Settlement Payment.

s.    Unclaimed Individual Settlement Payments, Individual Settlement

      Payments attributable to any Class member who opts out of the Settlement,

      and uncashed checks shall be returned to the Defendants as set forth in the

      Agreement.

t.    This matter is hereby dismissed with prejudice. Without affecting the

      finality of this judgment, the Court reserves and retains exclusive and

      continuing jurisdiction over this Action, the Class Representatives, the

      Class, Class Counsel, and the Defendants for the purposes of supervising

      the    implementation,      effectuation,   enforcement,     construction,


                                    9
    Case 1:16-cv-01006-LJV-HKS Document 65 Filed 08/31/20 Page 10 of 10




                 administration, and interpretation of the Settlement, the Agreement, and

                 this judgment.

         u.      This document shall constitute a judgment for purposes of Rule 58 of the

                 Federal Rules of Civil Procedure.

         v.      The Clerk of Court shall close this case.



SO ORDERED.

Dated:        Buffalo, New York
              August 31, 2020




                                             /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                               10
